DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 6/29/2020 where claims 1 - 17 are pending and ready for examination.
Claim Objections

Claim 1 is objected to because of the following informalities: 
Independent claim 1 comprises the utilization of a dash (“-“) in several places (“the host system configured to – “) The Examiner respectfully requests the Applicant to remove the dash and use other punctuation marks. Appropriate correction is required. In addition, the Examiner respectfully requests the Applicant review all the dependent claims in their entirety and perform the same procedure for removing dashes (“-“)

Claims 1 -17 will be in condition for allowance when the deficiencies below are cured.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 – 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “offboard electronic device”, “offboard application”, and “onboard application”, “offboard electronic device” which renders the claim indefinite. The terms “offboard” and “onboard”  have several different connotations within the realm of semiconductor manufacturing, semiconductor packaging of ASICs, FPGAs, and/or components, boards, board design, and board integration. More importantly there are no metes and bounds present in the independent claims to describe the technological environment to discern or ascertain  “offboard” and “onboard” with respect to the other elements (e.g. device). 

MPEP 2171 states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

Per MPEP 2171, the Examiner respectfully provide appropriate matter and/or verbiage to provides “metes and bounds” with respect to “offboard” and “onboard” so that one of ordinary skill in the art can ascertain and understanding the teachings within the context presented within the claim language [emphasis added].

The dependent claims are also rejected as they do not cure the deficiencies detailed above.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449